EXHIBIT 10.1
                                                                                                                                                                                                                                                                                                                                                                                                                                           
EXECUTION COPY



 
 
 
SHARE PURCHASE AGREEMENT
 
BY AND AMONG
 
BLACK DIAMOND REALTY MANAGEMENT, LLC,
 
SIERRA RESOURCE GROUP, INC.,
 
PAUL W. ANDRE,
 
SANDRA J. ANDRE
 
AND
 
SUZETTE M. ENCARNACION
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated as of February 5, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I. SALE AND PURCHASE OF
SHARES                                                          1
 
Section 1.1. Sale and
Purchase                                                               1
Section 1.2. Purchase
Price                                                                  1
 
ARTICLE II.
CLOSING                                                                             1
 
Section 2.1.
Closing                                                                        
1
Section 2.2. Sellers’ Closing
Deliveries                                                     1
Section 2.3. Purchaser Closing
Deliveries                                                    2
Section 2.4. Further
Assurances                                                              2
 
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE
SELLERS                                                                             
2
 
Section 3.1. Existence and
Power                                                             2
Section 3.2. Authorization; No
Agreements                                                    3
Section 3.3.
Title                                                                          
3
Section 3.4.
Capitalization                                                                 
3
Section 3.5.
Subsidiaries                                                                   
4
Section 3.6. SEC Reports; Financial
Statements                                               4
Section 3.7. No Liabilities or
Debts                                                         5
Section 3.8.
Litigation                                                                     
5
Section 3.9.
Taxes                                                                          
5
Section 3.10. Internal Accounting Controls; Sarbanes-Oxley Act of
2002                       5
Section 3.11. Solvency;
Indebtedness                                                         6
Section 3.12. No
Brokers                                                                     6
Section 3.13.
Disclosure                                                                     6
Section 3.14. No Disagreements with Accountants and
Layers                                   6
Section 3.15. No
Conflicts                                                                   6
Section 3.16. Filings, Consents and
Approvals                                                7
Section 3.17.
Compliance                                                                     7
Section 3.18. Transactions With Affiliates and
Employees                                     7
Section 3.19.
Assets                                                                         7
Section 3.20. Quotation on the
OTCBB                                                         7
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER                                     7
 
Section 4.1. Execution and
Delivery                                                          7
Section 4.2. Binding
Effect                                                                  8
Section 4.3. Opportunity to Ask
Questions                                                    8
Section 4.4. Accredited and Sophisticated
Investor                                           8
Section 4.5. Investment
Intent                                                               8
Section 4.6
Brokers                                                                         
8
 
ARTICLE V. CONDITIONS PRECEDENT TO PURCHASER’S
OBLIGATIONS                                      8
 
Section 5.1. Compliance with this
Agreement                                                  9
Section 5.2. No Threatened or Pending
Litigation                                             9
Section 5.3.
Certificates                                                                   
9
Section 5.4. Sellers
Deliveries                                                              9
Section 5.5. Due
Diligence                                                                   9
Section 5.6. Accuracy of Representations and
Warranties                                      9
Section 5.7. Performance of Covenants and
Agreements                                         9
Section 5.8. No Material Adverse
Change                                                      9
Section 5.9.
Consents                                                                       
9
 
i
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE VI. CONDITIONS PRECEDENT TO SELLERS’
OBLIGATIONS                                        9
 
Section 6.1. Compliance with this
Agreement                                                 10
Section 6.2. No Threatened or Pending
Litigation                                            10
Section 6.3. Accuracy of Representations and
Warranties                                     10
Section 6.4 Performance of Covenants and
Agreements                                         10
Section 6.t Purchaser
Deliveries                                                            10
 
ARTICLE VII. COVENANTS OF THE COMPANY AND THE
SELLERS                                          10
 
Section 7.1. Public Seller
Status                                                           10
Section 7.2. Annual Report and Audited
Financials                                           10
Section 7.3. Transfer of Assets and Repayment of Debt and
Obligations                       10
Section 7.4 Corporate Books and
Records                                                     10
 
ARTICLE VIII. SURVIVAL;
INDEMNIFICATION                                                        11
 
Section 8.1.
Survival                                                                      
11
Section 8.2.
Indemnification                                                               
11
Section 8.3. Procedure for
Indemnification                                                  11
 
ARTICLE IX.
MISCELLANEOUS                                                                     
12
 
Section 9.1.
Notices                                                                       
12
Section 9.2. Amendments; No
Waivers                                                         13
Section 9.3. Fees and
Expenses                                                              13
Section 9.4. Successors and
Assigns                                                         13
Section 9.5. Governing
Law                                                                  13
Section 9.6.
Jurisdiction                                                                  
13
Section 9.7. Counterparts;
Effectiveness                                                    14
Section 9.8. Entire
Agreement                                                               14
Section 9.9.
Captions                                                                      
14
Section 9.10.
Severability                                                                  14
Section 9.11. Specific
Performance                                                          14
Section 9.12. Definition and
Usage                                                          14
 
Annex I List of Stockholders


 
ii

 
 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT (this “Agreement”), entered into as of the 5th day
of February, 2010 (the “Effective Date”), by and among Black Diamond Realty
Management, LLC, a Florida limited liability company (the “Purchaser”), Sierra
Resource Group, Inc., a Nevada corporation (the “Company”), and Paul W. Andre,
Sandra J. Andre and Suzette M. Encarnacion, the Company’s principal stockholders
(each individually, a “Seller” and collectively, the “Sellers”).
 
R E C I T A L S:
 
WHEREAS, the Sellers own, in the aggregate, Eight Million Five Hundred Fifteen
Thousand (8,515,000) shares (the “Shares”) of the common stock, par value $.001,
of the Company (the “Common Stock”) as set forth on Annex I hereto.
 
WHEREAS, the Purchaser desires to purchase and the Sellers desire to sell and
have the Purchaser purchase the Shares on the terms and conditions set forth
herein.
 
WHEREAS, as a condition to purchasing the Shares, the Purchaser requires the
Company and the Sellers to make the representations and warranties set forth
herein and to enter into the agreements set forth herein and the Company and the
Sellers have agreed to do so.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF SHARES
 
Section 1.1. Sale and Purchase.
 
Subject to the terms and conditions contained in this Agreement, on the Closing
Date (as defined below), the Sellers shall transfer and deliver to the Purchaser
and the Purchaser shall purchase from the Sellers all of the Shares.
 
Section 1.2. Purchase Price.
 
The aggregate consideration to be paid by the Purchaser to the Sellers for the
Shares shall be a sum equal to Three Hundred Twenty Five Thousand Dollars and
0/100 ($325,000.00)  (the “Purchase Price”). At the Closing, the Purchase Price
shall be payable by the Purchaser in the form of a cashiers check or by wire
transfer, to be delivered to each of the Sellers, on a pro rata basis based on
their proportionate ownership of the Shares.
 
                              ARTICLE II                                
 
CLOSING
 
Section 2.1. Closing.
 
Subject to the satisfaction or waiver of all of the conditions to Closing
contained in Article V and Article VI, the closing on the purchase and sale of
the Shares (the “Closing”), shall take place on a date that is not later than
the tenth (10th) business day following the date the Company files its Annual
Report (defined below) with the Securities and Exchange Commission (the “SEC”)
at the offices of Greenberg Traurig, P.A., 5100 Town Center Circle, Suite 400,
Boca Raton, FL 33486, unless another date or place is agreed to in writing by
the parties hereto.  The date on which the Closing actually occurs is
hereinafter referred to as the “Closing Date.”
 
Section 2.2. Sellers’ Closing Deliveries.
 
At the Closing and subject to the terms and conditions herein contained the
Sellers shall deliver to the Purchaser the following:
 
1
 
 

--------------------------------------------------------------------------------


 
(a) stock certificate(s) representing the Shares, duly endorsed in blank or
accompanied by appropriate stock powers duly endorsed in blank;
 
(b) minute books, certificate of incorporation, original stock ledgers, and
corporate seals for the Company and other corporate documents including any
books and records and all governmental permits, licenses and authorizations held
by the Company;
 
(c) resignations of each director and each officer of the Company, as requested
by the Purchaser;
 
(d) evidence of the Company’s compliance with Section 7.2 with respect to the
timely filing of its Annual Report;
 
(e) evidence of the Company’s compliance with Section 7.3 with respect to the
Company’s transfer of its assets and satisfaction of its debts and obligations;
 
(f) closing documents as may be reasonably requested by the Purchaser, including
but not limited to Certificate of President of the Company certifying the
accuracy of the representations and warranties as of the Closing Date, board
resolutions, Incumbency Certificate, consents from any third parties or such
other documents as necessary and appropriate to consummate this transaction; and
 
(g) certificate issued by the Nevada Department of State certifying as of a date
that is no more than ten (10) days prior to the Closing Date that the Company is
in good standing under the Laws of the State of Nevada.
 
Section 2.3. Purchaser Closing Deliveries.
 
At the Closing and subject to the terms and conditions herein contained the
Purchaser shall deliver to the Sellers the following:
 
(a) the Purchase Price disbursed by certified check or wire transfer; and
 
(b) all closing documents as may be reasonably requested by the Sellers in
connection with the closing on the purchase and sale of the Shares under this
Agreement.
 
Section 2.4. Further Assurances.
 
The Sellers from time to time after the Closing, at the Purchaser’s reasonable
request and at the Purchaser’s expense, will execute, acknowledge and deliver to
the Purchaser such other instruments of conveyance and transfer and will take
such other actions and execute and deliver such other documents, certifications
and further assurances as the Purchaser may reasonably request in order to
effectively vest in the Purchaser full possession of the Shares.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLERS
 
The Company and the Sellers, jointly and severally, hereby represent and warrant
to the Purchaser as of the Effective Date and as of the Closing as follows (with
the understanding that the Purchaser is relying on each such representation and
warranty in entering into and performing this Agreement):
 
Section 3.1. Existence and Power.
 
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has all corporate powers and
all governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted, except where a failure to so
possess would not result in a Material Adverse Effect (as defined herein) upon
the Company.  The Sellers have heretofore delivered to the Purchaser true and
complete copies of the Company’s Articles of Incorporation, as amended, and
By-laws, each as currently in effect as of the Effective Date.
 
2
 
 
 

--------------------------------------------------------------------------------


Section 3.2. Authorization; No Agreements.
 
The execution, delivery and performance by the Company and the Sellers of this
Agreement, the performance of each of their obligations hereunder, and the
consummation of the transactions contemplated hereby are within their powers.
This Agreement has been duly and validly executed and delivered by the Company
and the Sellers and is a legal, valid and binding obligation of the Company and
the Sellers, enforceable against them in accordance with its terms.  The
execution, delivery and performance by the Company and the Seller of this
Agreement does not violate any contractual restriction contained in any
agreement which binds or affects or purports to bind or affect the Company or
the Sellers.  Neither the Company nor any of the Sellers is a party to any
outstanding or authorized options, warrants, rights, calls, commitments,
conversion rights, rights of exchange or other agreements of any character,
contingent or otherwise, providing for the purchase, issuance or sale of any of
the Shares, other shares of Common Stock or any other capital stock of the
Company, and there are no restrictions of any kind on the transfer of any of the
Shares other than (a) restrictions on transfer imposed by the Securities Act of
1933, as amended (the “Securities Act”) and (b) restrictions on transfer imposed
by applicable state securities or “blue sky” laws.
 
Section 3.3. Title.
 
Each Seller owns that number of the Shares as set forth on Annex I hereto and
shall transfer to the Purchaser at the Closing good and valid title to said
number of Shares free and clear of all restrictions on transfer (other than any
restrictions under federal and state securities laws), liens, claims, options,
charges, pledges, security interests, and encumbrances of every kind, character
or description.  Neither the Company nor any of the Sellers is a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of the Common Stock.
 
Section 3.4. Capitalization.
 
(a) The authorized capital stock of the Company consists of 25,000,000 shares of
common stock with a $0.001 par value (the “Common Stock”) and no shares of
preferred stock. As of the Effective Date there are Twelve Million Ninety
Thousand (12,090,000) shares of Common Stock outstanding held of record by
approximately thirty five (35) stockholders, including the Sellers, as set forth
on Annex I hereto.  All of the issued and outstanding shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable. All of the issued and outstanding shares of capital stock of the
Company have been offered, issued and sold by the Company in compliance with all
applicable federal and state securities laws. No securities of the Company are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated hereby.  Except as a result of the
purchase and sale of the Shares, there are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or securities or rights convertible or exchangeable into
shares of Common Stock.  The sale of the Shares will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchaser) and shall not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.
 
(b) There are no outstanding obligations, contingent or otherwise, of the
Company to redeem, purchase or otherwise acquire any capital stock or other
securities of Company.
 
(c) There are no stockholder agreements, voting trusts or other agreements or
understandings to which any of the Sellers or the Company is a party or by which
any of them are bound relating to the voting of any shares of the capital stock
of the Company.
 
3
 
 

--------------------------------------------------------------------------------


 
Section 3.5. Subsidiaries.
 
The Company has no subsidiaries and does not own or control, directly or
indirectly, any shares of capital stock of any other corporation or any interest
in any partnership, limited liability company, joint venture or other
non-corporate business enterprise.
 
Section 3.6. SEC Reports; Financial Statements.
 
(a) The Company has filed all reports required to be filed by it under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, since
January 27, 1999 (the foregoing materials being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension.  The Sellers have identified and made available to the
Purchaser a copy of all SEC Reports filed within the ten (10) days preceding the
Effective Date.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company as
of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.
 
(b) Except as set forth in its Form 10-QSB for the fiscal period ended September
30, 2009 with respect to the Effective Date, or its Form 10-KSB for the fiscal
year ended December 31, 2009 with respect to the Closing Date (as applicable,
the “Current Report”): (i) the Company has not been engaged in any business
activity since its inception; (ii) there has been no event, occurrence or
development that has had or that is reasonably expected to result in a Material
Adverse Effect; (iii) the Company has not incurred any material liabilities
outside the ordinary course of business (contingent or otherwise) or amended any
material term of any outstanding security; (iv) the Company has not altered its
method of accounting or the identity of its auditors; (v) the Company  has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock; (vi) the Company has not issued any equity
securities to any officer, director or Affiliate of the Company; (vii) the
Company has not made any loan, advance or capital contributions to or investment
in any Person; (viii) the Company has not entered into any transaction or
commitment, or any contract or agreement, relating to its business or any of its
assets (including the acquisition or disposition of, or creation of a lien on,
any assets) or any relinquishment by the Company of any contract or other right;
(ix) the Company has not granted any severance or termination pay to any current
or former director, officer or employee of Company, or increased the benefits
payable under any existing severance or termination pay policies or employment
agreements or entered into any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
current or former director, officer or employee of Company; (x) the Company has
not established, adopted or amended (except as required by applicable law) any
collective bargaining, bonus, profit sharing, thrift, pension, retirement,
deferred compensation, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any current or former director, officer or
employee of the Company; (xi) the Company has not increased the  compensation,
bonus or other benefits payable or otherwise made available to any current or
former director, officer or employee of the Company; and (xii) the Company has
not made any tax election or any settlement or compromise of any tax liability,
in either case that is material to the Company or entered into any transaction
not in the ordinary course of business.
 
4
 
 

--------------------------------------------------------------------------------


 
Section 3.7. No Liabilities or Debts.
 
Except as set forth on the relevant Current Report, the Company has no
liabilities or debts of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability or debt.  The Company is not a guarantor of any
indebtedness of any other person, firm or corporation..
 
Section 3.8. Litigation.
 
There is no action, suit, investigation, audit or proceeding pending against, or
to the knowledge of the Sellers threatened against or affecting, any of the
Sellers, the Company or any of its assets or properties before any court or
arbitrator or any governmental body, agency or official.  Neither the Sellers
nor the Company is subject to any outstanding judgment, order or decree.  None
of the Sellers, nor, to the knowledge of any of the Sellers, any officer, key
employee or 5% stockholder of the Company in his, her or its capacity as such,
is in default with respect to any order, writ, injunction, decree, ruling or
decision of any court, commission, board or any other government agency. The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.
 
Section 3.9. Taxes.
 
The Company has (i) timely filed with the appropriate taxing authorities all tax
returns required to be filed by or with respect to its business, or such returns
are properly on extension and all such duly filed tax returns are true, correct
and complete in all material respects; and (ii) timely paid in full or made
adequate provisions for on its balance sheet (in accordance with GAAP) all Taxes
shown to be due on such tax returns.  There are no liens for taxes upon the
assets of the Company except for statutory liens for current taxes not yet due
and payable or which may thereafter be paid without penalty or are being
contested in good faith.  The Company has not received any notice of audit, is
not undergoing any audit of its tax returns, or has not received any notice of
deficiency or assessment from any taxing authority with respect to liability for
taxes which has not been fully paid or finally settled.  There have been no
waivers of statutes of limitations by the Company with respect to any tax
returns.  The Company has not filed a request with the Internal Revenue Service
for changes in accounting methods within the last three years which change would
effect the accounting for tax purposes, directly or indirectly, of its
business.  The Company has not executed an extension or waiver of any statute of
limitations on the assessment or collection of any taxes due (excluding such
statutes that relate to years currently under examination by the Internal
Revenue Service or other applicable taxing authorities) that is currently in
effect.
 
Section 3.10. Internal Accounting Controls; Sarbanes-Oxley Act of 2002.
 
The Company is in compliance with the requirements of the Sarbanes-Oxley Act of
2002 applicable to it as of the Effective Date.  The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosures controls and procedures to ensure that material information relating
to the Company, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s Form 10-KSB or
10-QSB, as the case may be, is being prepared.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the date of its most recently filed periodic report (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls over financial
reporting (as such phrase is defined in Item 308 of Regulation S-B under the
Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls over financial
reporting.  The Company’s auditors, at all relevant times, have been duly
registered in good standing with the Public Company Accounting Oversight Board.
 
5
 
 

--------------------------------------------------------------------------------


 
Section 3.11. Solvency; Indebtedness.
 
Assuming satisfaction of the terms and conditions set forth herein, based on the
financial condition of the Company as of the Effective Date, the fair saleable
value of the Company’s assets equals the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature.  The SEC Reports set
forth as of the dates thereof all outstanding secured and unsecured Indebtedness
of the Company, or for which the Company has commitments.  Neither the Company
nor any of the Sellers are in default with respect to any Indebtedness.
 
Section 3.12. No Brokers.
 
None of the Sellers nor the Company has retained any broker or finder, in
connection with any of the transactions contemplated by this Agreement, and,
other than the Ten Thousand Dollars and 00/100 ($10,000.00) payment required to
be made to Mr. Brian Brick by Mr. Paul Andre, none of the Sellers nor the
Company has incurred or agreed to pay, or taken any other action that would
entitle any Person to receive, any brokerage fee, finder’s fee or other similar
fee or commission with respect to any of the transactions contemplated by this
Agreement.
 
Section 3.13. Disclosure.
 
All disclosure provided to the Purchaser regarding the Company, its business and
the transactions contemplated hereby, furnished by or on behalf of the Sellers
are true and correct with respect to such representations and warranties and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  The Purchaser
acknowledges and agrees that the Sellers and the Company have not made, nor are
any of them making, any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth herein.
 
Section 3.14. No Disagreements with Accountants and Lawyers.
 
There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company or the Sellers to arise, between the accountants, and
lawyers formerly or presently employed by the Company and the Company is current
with respect to any fees owed to its accountants and lawyers.
 
Section 3.15. No Conflicts.
 
Subject to the satisfaction of the terms and conditions set forth herein, the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s Certificate of Incorporation, By-laws or other
organizational or charter documents; or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected; or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.
 
6
 
 

--------------------------------------------------------------------------------


 
Section 3.16. Filings, Consents and Approvals.
 
None of any of the Sellers nor the Company is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance of this Agreement.
 
Section 3.17. Compliance.
 
The Company (i) is not in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company under), nor has any of the Sellers or
the Company received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived); (ii) is not in
violation of any order of any court, arbitrator or governmental body; and (iii)
is not and has not been in violation of any statute, rule or regulation of any
governmental authority.
 
Section 3.18. Transactions With Affiliates and Employees.
 
Except as required to be set forth in the SEC Reports, and except for amounts to
be paid out of the cash on hand of the Company, none of the officers or
directors of the Company and none of the Affiliates or employees of the Company
is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.
 
Section 3.19. Assets.
 
Except as set forth in the SEC Reports, the Company has no material assets
including, without limitation, goodwill, real property, tangible personal
property, intangible personal property, rights and benefits under contracts, and
cash.  All Company leases for real or personal property are in good standing,
valid and effective in accordance with their respective terms, and there is not
under any of such leases, any existing material default or event of default (or
event which with notice or lapse of time, or both, would constitute a material
default).  All Company leases will terminate as of the Closing Date with no
further obligation on the part of the Company.
 
Section 3.20. Quotation on the OTCBB.
 
The Common Stock is approved for quotation and/or listing on the
Over-The-Counter Bulletin Board (the “OTCBB”) and the Company has and continues
to satisfy all of the requirements of the OTCBB for such listing and for the
quotation and trading of its Common Stock thereunder.  None of the Sellers nor
the Company has been informed, nor does any of them have knowledge, that the
NASD or any other applicable regulatory agency has or is reasonably anticipated
to take action to cause the Common Stock to cease being quoted on the OTCBB.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company and the Sellers as
of the Effective Date and as of the Closing as follows (with the understanding
that the Company and the Sellers are relying on each such representation and
warranty in entering into and performing this Agreement):
 
Section 4.1. Execution and Delivery.
 
The execution, delivery and performance by the Purchaser of this Agreement is
within the Purchaser’s powers and does not violate any contractual restriction
contained in any agreement which binds or affects or purports to bind or affect
the Purchaser.  The Purchaser’s financial resources are sufficient to enable it
to purchase the Shares upon the satisfaction of the terms and conditions set
forth herein, and the Purchaser has provided the Sellers with such evidence
thereof as was reasonably requested by the Sellers.
 
7
 
 

--------------------------------------------------------------------------------


 
Section 4.2. Binding Effect.
 
This Agreement, when executed and delivered by the Purchaser shall be
irrevocable and will constitute the legal, valid and binding obligations of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as may be limited by applicable bankruptcy, insolvency, moratorium and other
laws of general application affecting enforcement of creditors’ rights generally
or general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
Section 4.3. Opportunity to Ask Questions.
 
The Purchaser has had a full and fair opportunity to make inquiries about the
terms and conditions of this Agreement, to discuss the same and all related
matters with his own independent counsel, his own accountants and tax
advisers.  The Purchaser has been given the opportunity to ask questions of, and
receive answers from the Company and the Sellers concerning the terms and
conditions of this Agreement and to obtain such additional written information
about the Company and the Sellers to the extent any of the Sellers possess such
information or can acquire it without unreasonable effort or
expense.  Notwithstanding the foregoing, the Purchaser has had the opportunity
to conduct its own independent investigation.  The Purchaser acknowledges and
agrees that the Company and the Sellers have not made, nor are any of them
making, any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth herein.
 
Section 4.4. Accredited and Sophisticated Investor.
 
The Purchaser represents that it is an “accredited investor” within the meaning
of Rule 501 of Regulation D of the Securities Act. The Purchaser is in a
financial position to hold the Shares for an indefinite period of time and is
able to bear the economic risk and withstand a complete loss of its investment
in the Shares. The Purchaser believes it, either alone or with the assistance of
its professional advisors, has such knowledge and experience in financial and
business matters, that it is capable of reading and interpreting financial
statements and evaluating the merits and risks of the investment in the Shares
and has net worth to undertake such risks.  The Purchaser recognizes that an
investment in the Shares involves a high degree of risk.
 
Section 4.5. Investment Intent.
 
In order to induce the Sellers to enter into this Agreement, and to consummate
the transaction contemplated hereby, the Purchaser acknowledges that it has been
informed that the Shares have not been registered under the Securities Act  or
under any applicable state securities laws and the Purchaser hereby represents
and warrants that the Purchaser is acquiring the Shares for its own account, for
investment, and not with a view toward any resale or distribution within the
meaning of the Securities Act or any applicable state securities laws.  The
Purchaser will not sell or otherwise dispose of the Shares without first fully
complying with all applicable federal and state laws, rules and regulations
 
Section 4.6. Brokers.
 
The Purchaser has not retained any broker or finder in connection with any of
the transactions contemplated by this Agreement, and the Purchaser has not
incurred or agreed to pay, or taken any other action that would entitle any
Person to receive, any brokerage fee, finder’s fee or other similar fee or
commission with respect to any of the transactions contemplated by this
Agreement.
 
                          ARTICLE V                                
 
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS.
 
All obligations of the Purchaser under this Agreement are subject to the
fulfillment or satisfaction, prior to or at the Closing, of each of the
following conditions precedent:
 
8
 
 

--------------------------------------------------------------------------------


 
Section 5.1. Compliance with this Agreement.
 
Each of the Sellers and the Company shall have performed and complied in all
material respects, with all agreements and conditions required by this Agreement
to be performed by it prior to or at the Closing.
 
Section 5.2. No Threatened or Pending Litigation.
 
On the Closing Date, no suit, action or other proceeding, or injunction or final
judgment relating thereto, shall be threatened or be pending before any court or
governmental or regulatory official, body or authority in which it is sought to
restrain or prohibit or to obtain damages or other relief in connection with
this Agreement or the consummation of the transactions contemplated hereby, and
no investigation that might result in any such suit, action or proceeding shall
be pending or threatened.
 
Section 5.3. Certificates.
 
The Sellers and the Company shall have furnished the Purchaser with such
certificates of its officers and others to evidence compliance with the
conditions set forth in this Article V as may be reasonably requested by the
Purchaser.
 
Section 5.4. Sellers Deliveries.
 
The Sellers shall have delivered all items as required by Section 2.2.
 
Section 5.5. Due Diligence.
 
The Purchaser shall have completed its due diligence with results acceptable to
the Purchaser in its sole and absolute discretion.
 
Section 5.6. Accuracy of Representations and Warranties.
 
Except for changes contemplated or permitted by this Agreement, the
representations and warranties of the Company and the Sellers included in this
Agreement and in any exhibit or other document delivered by the Company or the
Sellers pursuant hereto, shall be true and correct in all material respects on
and as of the Closing with the same effect as through such representations and
warranties are being been made on as of the Closing Date.  The Purchaser in its
sole discretion, shall have the right to waive or defer compliance by the
Sellers at Closing with any representation or warranty.
 
Section 5.7. Performance of Covenants and Agreements.
 
Each agreement, covenant or obligation of the Seller to be performed at or
before Closing under the terms hereof shall have been duly performed in all
material respects or waived by the Purchaser in its sole and absolute
discretion.
 
Section 5.8. No Material Adverse Change.
 
.Between the Effective Date and the Closing Date, there has been no material
adverse affect on the Shares or the Company.
 
Section 5.9. Consents.
 
The Company and the Sellers shall have received all consents, authorizations,
approvals, filings, exemptions and waivers from government entities and all
material consents, authorizations, approvals, filings, exemptions and waivers
from other persons necessary or advisable to permit the Sellers to consummate
the sale of the Shares.
 
The Purchaser may waive any condition specified in this Section 5.1 if it
executes a writing so stating at or prior to the Closing.
 
                        ARTICLE VI                                
 
CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS
 
All obligations of the Sellers under this Agreement are subject to the
fulfillment or satisfaction, prior to or at the Closing, of each of the
following conditions precedent:
 
9
 
 

--------------------------------------------------------------------------------


 
Section 6.1. Compliance with this Agreement.
 
The Purchaser shall have performed and complied in all material respects, with
all agreements and conditions required by this Agreement to be performed by it
prior to or at the Closing.
 
Section 6.2. No Threatened or Pending Litigation.
 
On the Closing Date, no suit, action or other proceeding, or injunction or final
judgment relating thereto, shall be threatened or be pending before any court or
governmental or regulatory official, body or authority in which it is sought to
restrain or prohibit or to obtain damages or other relief in connection with
this Agreement or the consummation of the transactions contemplated hereby, and
no investigation that might result in any such suit, action or proceeding shall
be pending or threatened.
 
Section 6.3. Accuracy of Representations and Warranties.
 
The representations, warranties and agreements made by the Purchaser herein
shall be true in all material respects on and as of the Closing Date with the
same effect as though such representations and warranties are being made or
given on and as of the Closing Date, except as affected by transactions
contemplated hereby.
 
Section 6.4. Performance of Covenants and Agreements.
 
Each agreement, covenant or obligation of the Purchaser to be performed at or
before Closing under the terms hereof shall have been duly performed in all
material respects or waived by the Sellers in their sole discretion.
 
Section 6.5. Purchaser Deliveries.
 
The Purchaser shall have delivered all items as required by Section 2.3.
 
The Sellers may waive any condition specified in this Article VI if they execute
a writing so stating at or prior to the Closing.
 
ARTICLE VII
 
COVENANTS OF THE COMPANY AND THE SELLERS
 
Section 7.1. Public Seller Status.
 
None of the Sellers nor the Company shall take any actions that cause (i) the
Company’s status as a reporting company under the Exchange Act to be rescinded,
(ii) the Common Stock to no longer be a publicly-traded security and (iii) the
Common Stock to be delisted or otherwise ineligible for quotation on the OTCBB.
 
Section 7.2. Annual Report and Audited Financials.
 
The Sellers shall cause the Company to timely file with the SEC its annual
report on Form 10-KSB for the fiscal year ended December 31, 2009, including its
audited financial statements for the relevant period (the “Annual Report”).
 
Section 7.3. Transfer of Assets and Repayment of Debt and Obligations.
 
At or prior to the Closing, the Company shall transfer to Sierra Asset Holdings,
LLC all of its assets and satisfied all of its liabilities and obligations, so
that, immediately prior to consummation of the transaction contemplated hereby,
the Company shall have no assets and no liabilities or obligations and the
Sellers shall have taken any and all action necessary to have caused the Company
to effectuate the foregoing.
 
Section 7.4. Corporate Books and Records.
 
At the Closing, the Sellers shall cause the Company to deliver to counsel for
the Purchaser the original minute books and corporate records of the Company,
which books and records shall be true, complete and correct.
 
10
 
 

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
SURVIVAL; INDEMNIFICATION
 
Section 8.1. Survival.
 
Notwithstanding any investigation made by or on behalf of any of the parties
hereto or the results of any such investigation and notwithstanding the
participation of any party in the Closing, the representations and warranties
contained in Article III and Article IV or in any certificate, schedule,
document or instrument furnished hereunder or in connection with the execution
and performance of this Agreement shall survive the Closing for two (2) years
(the “Survival Period”).  If, prior to the expiration of the Survival Period, a
party makes a claim setting forth in reasonable detail facts and circumstances
supporting the claim, the Survival Period with respect to that claim shall be
extended until the claim shall have been satisfied or otherwise resolved.
 
Section 8.2. Indemnification
 
(a) The Sellers, jointly and severally, shall indemnify and hold the Purchaser
harmless, and shall reimburse the Purchaser for, any loss, liability, claim,
damage, expense (including, but not limited to, reasonable cost of investigation
and defense and reasonable attorneys’ fees) or diminution of value
(collectively, “Damages”) arising from or in connection with: (i) any inaccuracy
in any of the representations and warranties of the Sellers or the Company
pursuant to this Agreement or in any certificate delivered by the Sellers or the
Company pursuant to this Agreement, or any actions, omissions or states of facts
inconsistent with any such representation or warranty; or (ii) any failure by
the Sellers or the Company to perform or comply with any provision of this
Agreement.
 
(b) The Purchaser shall indemnify and hold the Sellers harmless, and shall
reimburse the Sellers for any Damages arising from: (i) any inaccuracy in any of
the representations and warranties of the Purchaser in this Agreement or in any
certificate delivered by the Purchaser pursuant to this Agreement, or any
actions, omissions or states of facts inconsistent with any such representation
or warranty; or (ii) any failure by the Purchaser to perform or comply with any
provision of this Agreement.
 
Section 8.3. Procedure for Indemnification.
 
Promptly after receipt by an indemnified party of notice of the commencement of
any action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party, give notice to the indemnifying party of the
commencement thereof, but the failure so to notify the indemnifying party shall
not relieve it of any liability that it may have to any indemnified party except
to the extent the defense of such action by the indemnifying party is prejudiced
thereby.  In case any such action shall be brought against an indemnified party
and it shall give notice to the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, to assume the defense thereof with counsel reasonable
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such section for any fees of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party in connection with the
defense thereof, other than reasonable costs of investigation, If an
indemnifying party assume the defense of such an action: (a) no compromise or
settlement thereof may be effected by the indemnifying party without the
indemnified party’s consent (which shall not be unreasonable withheld) unless:
(i) there is no finding or admission of any violation of law or any violation of
the rights of any person which is not fully remedied by the payment referred to
in clause; (ii) no adverse effect on any other claims that may be made against
the indemnified party; and (iii) the sole relief provided is monetary damages
that are paid in full by the indemnifying party; (b) the indemnifying party
shall have no liability with respect to any compromise or settlement thereof
effected without its consent (which shall not be reasonably withheld); and (c)
the indemnified party will reasonably cooperate with the indemnifying party in
the defense of such action.  If notice is given to an indemnifying party of the
commencement of any action and it does not, within fifteen (15) days after the
indemnified party’s notice is given, give notice to the indemnified party of its
election to assume the defense thereof, the indemnifying party shall be bound by
any determination made in such action or any compromise or settlement thereof
effected by the indemnified party.  Notwithstanding the foregoing, if an
indemnified party determined in good faith that there is a reasonable
probability that an action may materially and adversely affect it or its
Affiliates other than as a result of monetary damages, such indemnified party
may, by notice to the indemnifying party, assume the exclusive right to defend,
compromise or settle such action, but the indemnifying party shall not be bound
by any determination of an action so defended or any compromise or settlement
thereof effected without its consent (which shall not be unreasonably withheld).
 
11
 
 

--------------------------------------------------------------------------------


 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1. Notices.
 
All notices, requests and other communications to any party hereunder shall be
in writing and either delivered personally, telecopied or sent by certified or
registered mail, postage prepaid,
 
if to the Purchaser:
 
Black Diamond Realty Management, LLC
c/o Brian Hebb
498 Newtown Road
Littleton, MA 01450
Fax: (978) 486-3380
Email: BHebb@Hebb-inc.com
 
with a copy to:
 
Greenberg Traurig, P.A.
Bruce C. Rosetto, Esq.
5100 Town Center Circle Center
Suite 400
Boca Raton, FL 33486
Fax:  (561) 338-7099
E-mail: rosettob@gtlaw.com
 
if to the Sellers:
 
Paul W. Andre
Sandra J. Andre
Suzette M. Encarnacion
c/o Ronald J. Stauber, Inc.
Ronald J. Stauber, Esq.
1880 Century Park East, Suite 315
Los Angeles, California 90067
Fax: (702) 496-7041
Email: savoyfin@aol.com
 
with a copy to:
 
Ronald J. Stauber, Esq
Ronald J. Stauber, Inc.
1880 Century Park East, Suite 300
Los Angeles, California 90067
Fax: (310) 556-3687
E-mail: ronstauber@stauber.com
 
12
 
 

--------------------------------------------------------------------------------


 
or such other address, e-mail address or fax number as such party may hereafter
specify for the purpose by notice to the other parties hereto.  All such
notices, requests and other communications shall be deemed received on the date
delivered personally or by overnight delivery service or telecopied, faxed or
e-mailed or, if mailed, five (5) business days after the date of mailing if
received prior to 5 p.m. in the place of receipt and such day is a business day
in the place of receipt.  Otherwise, any such notice, request or communication
shall be deemed not to have been received until the next succeeding business day
in the place of receipt
 
Section 9.2. Amendments; No Waivers.
 
(a) Any provision of this Agreement with respect to transactions contemplated
hereby may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed, in the case of an amendment, by the Sellers and the
Purchaser; or in the case of a waiver, by the party against whom the waiver is
to be effective.
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 9.3. Fees and Expenses.
 
All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such cost or expense.
 
Section 9.4. Successors and Assigns.
 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
the Purchaser shall have the right to assign this Agreement to an affiliate or
assignee of the Purchaser reasonably acceptable to the Sellers and no other
party hereto may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
but any such transfer or assignment will not relieve the appropriate party of
its obligations hereunder.
 
Section 9.5. Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without giving effect to the principles of conflicts of
law thereof.
 
Section 9.6. Jurisdiction.
 
Any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby may be brought in any federal or state court
located in Palm Beach County, Florida and each of the parties hereby consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.  Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 9.1 shall be deemed effective service of process on such party.  Each
party hereto (including its affiliates, agents, officers, directors and
employees) hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
 
13
 
 

--------------------------------------------------------------------------------


 
Section 9.7. Counterparts; Effectiveness.
 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
party hereto shall have received counterparts hereof signed by all of the other
parties hereto.  No provision of this Agreement is intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.
 
Section 9.8. Entire Agreement.
 
This Agreement and any annexes, exhibits and/or schedules hereto constitute the
entire agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof.
 
Section 9.9. Captions.
 
The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.
 
Section 9.10. Severability.
 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any parties.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
 
Section 9.11. Specific Performance.
 
The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof in addition to any other remedy to which they are entitled at law
or in equity.
 
Section 9.12. Definition and Usage.
 
For purposes of this Agreement:
 
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly controlling, controlled by, or under common control with such Person.
 
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts
owed, (b) all guaranties, endorsements and other contingent obligations, whether
or not the same are or should be reflected in the Company’s balance sheet or the
notes thereto, except guaranties by endorsement of negotiable instruments for
deposit or collection in the ordinary course of business, and (c) the present
value of any lease payments under leases required to be capitalized in
accordance with GAAP.
 
14
 
 

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means any effect or change that is or would reasonably
be expected to be materially adverse to the business, operations, assets,
condition (financial or otherwise) or results of operations of the Company and
any of its subsidiaries, taken as a whole.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Taxes” means any and all federal, state, local, foreign or other taxes of any
kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any taxing
authority, including, without limitation, taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth, and taxes or other charges in the
nature of excise, withholding, ad valorem or value added.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the Purchaser, the Company and the Sellers have caused this
Agreement to be executed as of as of the day and year first above written.
 
 
 
PURCHASER:

 
 
BLACK DIAMOND REALTY MANAGEMENT, LLC

 
 
By: /s/ BRIAN HEBB

 
Name:  Brian Hebb

 
Title: Manager

 
 
 
COMPANY:

 
 
SIERRA RESOURCE GROUP, INC.

 
 
 
By: /s/ SANDRA J. ANDRE

 
 Name: Sandra J. Andre

 
 Title: President

 
 
 
SELLERS:

 
 
 
/s/ PAUL W. ANDRE
    Paul W. Andre

 
 
 
/s/ SANDRA J. ANDRE
    Sandra J. Andre

 
 
 
/s/ SUZETTE M. ENCARNACION
    Suzette M. Encarnacion

 
 
                                                                                                                                                                                                                                                     
16

 
 

--------------------------------------------------------------------------------

 

Annex I
 
Stockholders List
 

 
Name of Stockholder
# of Shares
 
1. 
 
Paul W. Andre
4,875,000
 
2. 
 
Sandra J. Andre
2,340,000
 
3. 
 
Suzette M. Encarnacion
1,300,000
 
SUBTOTAL:
8,515,000
 
4. 
 
Jeffery D. Andre
32,500
 
5. 
 
Bart W. Andre
32,500
 
6. 
 
Richard Marcus Baca
130,000
 
7. 
 
Michael Browers
65,000
 
8. 
 
Julia Browers
65,000
 
9. 
 
Camille Brown
162,500
 
10. 
 
Christina Investments Inc.
162,500
 
11. 
 
Denise E. Cordova
260,000
 
12. 
 
Victoria C. Fisher
97,500
 
13. 
 
Patrick C. Fisher
97,500
 
14. 
 
Debra S. Hackney
162,500
 
15. 
 
Mark Horey
227,500
 
16. 
 
Kimberly Lynn Jack
162,500
 
17. 
 
Scott A. Jack
162,500
 
18. 
 
Jeffery E. Jones
65,000
 
19. 
 
Dennis Melilli
162,500
 
20. 
 
Peggy Melilli
162,500
 
21. 
 
Gary T. Peterson
97,500
 
22. 
 
Diana F. Peterson
97,500
 
23. 
 
Gerald W. Quealy
97,500
 
24. 
 
Ginger B. Quealy
65,000
 
25. 
 
Johann Rath
97,500
 
26. 
 
Deborah D. Rath
97,500
 
27. 
 
Cindy Lee Russo
65,000
 
28. 
 
John Francis Russo
65,000
 
29. 
 
Gerald Edward Russo
130,000
 
30. 
 
Carrie Ryan
65,000
 
31. 
 
Kelly J. Ryan
65,000
 
32. 
 
Tammy Y. Sasaki
162,500
 
33. 
 
Cheryl E. Solomon
65,000
 
34. 
 
Christina Ann Venegas-Baca
130,000
 
35. 
 
David W. Wiedeman
65,000
 
SUBTOTAL:
3,575,000
 
TOTAL:
12,090,000

 

 
17
 
 
